Motion granted insofar as to permit the cross appeal to be heard on the original record filed by the defendant-appellant-respondent to which there shall be added the original cross notice of appeal filed by the plaintiffs-respondents-appellants, and upon typewritten or mimeographed points, on condition that the plaintiffs-respondents-appellants serve one copy of the typewritten or mimeographed points as a cross appellant and as respondent upon the attorney for the defendant-appellant-respondent and file 6 typewritten or 19 mimeographed copies thereof, with this court on or before March 20, 1960, the said cross appeal to be heard at the April 1960 Term of this court at the same time as the appeal taken by defendant-appellant-respondent from the same judgment. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.